
	
		III
		110th CONGRESS
		1st Session
		S. CON. RES. 50
		IN THE SENATE OF THE UNITED STATES
		
			October 18, 2007
			Mr. Warner (for himself
			 and Mr. Webb) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		CONCURRENT RESOLUTION
		Commending NASA Langley Research Center in
		  Virginia on the celebration of its 90th anniversary on October 26 and 27,
		  2007.
	
	
		Whereas, in 1917, the Nation’s first civilian aeronautical
			 research laboratory was established by the National Advisory Committee for
			 Aeronautics in Virginia, and named Langley Memorial Aeronautical
			 Laboratory;
		Whereas such laboratory, now called the National
			 Aeronautics and Space Administration (NASA) Langley Research Center, is one of
			 the Nation’s most prolific and most honored aerospace laboratories with a rich
			 history of pioneering aviation breakthroughs, exploring the universe, and
			 conducting ground breaking climate research;
		Whereas NASA Langley Research Center helped give birth to
			 the space age by, among other accomplishments, conceiving and managing Project
			 Mercury, the first United States manned space program, training the original 7
			 astronauts, proving the feasibility of the lunar orbiter rendezvous, developing
			 the lunar excursion module concept and research facilities for simulating
			 landing on the Moon, and successfully sending the first Viking landers and
			 orbiters to Mars;
		Whereas NASA Langley Research Center is one of the leading
			 aerospace research laboratories in the world and has consistently been a source
			 of technology that has made aerospace a major factor in commerce and national
			 defense;
		Whereas NASA Langley Research Center aeronautics research
			 has benefited the United States military tremendously through the application
			 of new technologies to the Nation’s military, commercial, and experimental
			 aircraft;
		Whereas NASA Langley Research Center continues to make
			 significant innovative contributions to aviation safety, efficient performance,
			 and revolutionary vehicle designs for flight in all atmospheres, including
			 developing key technologies for the next generation of air transportation
			 systems;
		Whereas NASA Langley Research Center has contributed
			 through its research over the past several decades critical technologies to the
			 United States aviation industry, which is a vital sector of the economy that
			 employs over 2,000,000 Americans and comprises roughly 9 percent of the
			 country’s gross national product;
		Whereas NASA Langley Research Center continues to provide
			 critical research and development that advances the Nation’s future in space
			 exploration, scientific discovery, systems analysis, and aeronautics research
			 while generating $2,300,000,000 in revenue and 21,000 high-tech jobs for the
			 United States economy;
		Whereas NASA Langley Research Center is known for
			 unparalleled technology transfer to both aerospace and non-aerospace
			 businesses, and for its commitment to inspiring the next generation of
			 explorers, both of which have enormous benefit to the public and the national
			 economy; and
		Whereas NASA Langley Research Center celebrates its 90th
			 anniversary on October 26 and 27, 2007, and continues pioneering the next
			 frontier in aeronautics and space: Now, therefore, be it
		
	
		That Congress congratulates and
			 commends the men and women of NASA Langley Research Center for their
			 accomplishments and role in inspiring the American people.
		
